Citation Nr: 0015475	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for a period of private hospitalization from March 30, 1992, 
to April 21, 1992.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1951, and from August 1951 to September 1972, when he was 
permanently retired from military service by reason of 
physical disability.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1992 determination of the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Lincoln, Nebraska.

This matter was previously before the Board in April 1996, 
November 1998 and June 1999, at which times it was remanded 
for further development of the evidence.


FINDINGS OF FACT

1.  The veteran seeks reimbursement from VA for medical 
expenses incurred in connection with treatment for a heart 
condition at Saint Joseph Hospital from March 30, 1992, to 
April 21, 1992, which were not covered by Champus or 
Medicare.

2.  At the time that the veteran received the medical 
services in question, prior authorization from VA was not 
obtained; he was service connected for a depressive reaction 
(rated 50 percent); a chronic low back strain (rated 10 
percent); seborrheic keratosis (rated 10 percent); 
amputation, distal phalanx, left middle finger (rated zero 
percent); pilonidal cystectomy (rated zero percent); and 
fungus of the feet (rated zero percent); his combined 
disability rating was 60 percent.

3.  The treatment the veteran received at Saint Joseph 
Hospital from March 30, 1992, to April 21, 1992, was not for 
a service-connected disability or for a nonservice-connected 
disability associated with and aggravating a service-
connected disability; at the time the veteran received the 
unauthorized medical services in question, he did not have a 
total disability resulting from service-connected disability.

CONCLUSION OF LAW

The criteria for reimbursement or payment by the VA of the 
cost of unauthorized medical services rendered at Saint 
Joseph Hospital from March 30, 1992, to April 21, 1992, have 
not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Certain provisions of the Code of 
Federal Regulations applicable to VA's payment of 
unauthorized medical expenses have been amended by changes in 
organization during the pendency of the present appeal.  
However, the Board finds that none of these relevant changes 
have any effect in the present case nor is there any 
indication that either the superseded or newer regulations 
are more favorable to the veteran's present claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are 2 theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, and (2) whether the 
appellant is eligible for payment or reimbursement for 
services not previously authorized.  See Hennessey v. Brown, 
7 Vet. App. 143, 145 (1994).  In this case, the veteran has 
not argued nor does the evidence suggest that prior 
authorization was obtained.  Therefore, the matter for 
inquiry is whether the veteran is eligible for payment or 
reimbursement for medical services which were not previously 
authorized.

The pertinent law in this matter is found in 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 (formerly § 17.80), which state 
that, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a private hospital without prior 
authorization from VA, all of the following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999) [formerly 38 C.F.R. § 17.80].

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Factual Background.  The veteran was hospitalized at an Air 
Force hospital in March 1992 due to symptoms of angina and 
fatigue.  Serial CPK's (creatinine phosphokinase) were 
consistent with a subendocardial myocardial infarct.  The 
veteran was placed on Nitroglycerin drip and Heparin and then 
transferred to Saint Joseph Hospital for cardiac 
catheterization.

Medical records from Saint Joseph Hospital in Omaha, 
Nebraska, reflect that the veteran was admitted on March 30, 
1992, as a transfer from an Air Force Hospital with a 
preliminary diagnosis of acute non-Q-wave infarct and chest 
pain.  Heart catheterization showed 100 percent stenosis of 
the proximal right coronary artery, proximal left anterior 
descending, first obtuse marginal and second obtuse marginal, 
25 to 49 percent stenosis in the posterolateral, and the main 
left had an irregular lumen.  Prior coronary artery bypass 
grafts, aorta to left anterior descending, aorta to right 
coronary artery and aorta to marginal, showed 100 percent 
stenosis.  It was determined that repeat coronary artery 
bypass grafting was necessary.  The veteran underwent 
coronary artery bypass grafting x4 in April 1992.  Upon his 
discharge on April 21, 1992, he was diagnosed as having 
coronary artery disease and post-operative atrial 
fibrillation.

As of March 30, 1992, the veteran was service connected for a 
depressive reaction (rated 50 percent); a chronic low back 
strain (rated 10 percent); seborrheic keratosis (rated 10 
percent); amputation, distal phalanx, left middle finger 
(rated zero percent); pilonidal cystectomy (rated zero 
percent); and fungus of the feet (rated zero percent).  The 
combined rating for his service-connected disabilities was 60 
percent.

VA and private medical records dated prior to March 30, 1992, 
show that he was treated for a heart condition on many 
occasions.  However, none of these records show that his 
heart condition was associated with or aggravated any of his 
service-connected disabilities.

In September 1992, the veteran filed a claim for payment or 
reimbursement of the costs of his hospitalization at Saint 
Joseph Hospital.

In a letter dated in September 1992, the Chief of the MAS of 
the Lincoln VAMC informed the veteran's spouse that the 
clinical information she had provided concerning services the 
veteran had received during March and April 1992 would be 
reviewed by the appropriate clinical staff and that she would 
be advised of the decision regarding this claim.

In a letter to a United States Senator dated in October 1992, 
the Director of the Lincoln VAMC set out the criteria that 
must be met in order for VA to assume responsibility for 
payment of services that a veteran receives from non-VA 
sources.  It was noted that the veteran's claim was being 
finalized at that time, and the following information was 
provided:

"It is evident that an emergent/life 
threatening situation did exist and that due 
to unfamiliarity with the Omaha area, [the 
veteran and his spouse] would not have known 
that a VA health care facility was located in 
that community.  The remaining information 
being reviewed is the clinical information 
received from the providers of [the 
veteran's] care.  This clinical review will 
determine if the primary diagnosis of 
coronary artery disease with manifestations, 
for which he was hospitalized, is associated 
with or aggravating his adjudicated service-
connected disabilities of neurosis; back 
strain; seborrheic keratosis; amputation 
distal phalanx, left middle finger; pilonidal 
cystectomy; and fungus of feet."

A copy of an October 1992 Routing and Transmittal Slip 
reflects that a VA physician reviewed this case and 
disapproved the veteran's claim for reimbursement on the 
grounds that "VA was available."

By a letter dated in October 1992, the veteran's spouse was 
advised that the claim for reimbursement was denied because 
it had been medically determined that the condition for which 
the veteran received treatment was not related to his 
service-connected disability.

In November 1992, the veteran's notice of disagreement was 
received.  He argued that he was entitled to payment or 
reimbursement of the private medical expenses incurred 
because the medical condition for which he was treated, a 
heart condition, had been emergent.

In a March 1993 letter to the veteran's then representative, 
an employee of the Lincoln VAMC indicated that the Air Force 
hospital made the decision to transfer the veteran to Saint 
Joseph Hospital without consultation with the VA.  She also 
indicated that the veteran would have passed by the VA 
Medical Center in Omaha on the way from the Air Force 
hospital to Saint Joseph Hospital.

In a September 1993 statement of the case, the Lincoln VAMC 
notified the veteran that his claim for reimbursement was 
denied because he was not service-connected for the condition 
for which he was treated during his private hospitalization.

In the veteran's substantive appeal, dated in September 1993, 
he asserted that his heart condition was aggravating his 
service-connected depressive reaction.

The veteran was afforded a private psychiatric examination in 
June 1997.  At that time, he was diagnosed as having a 
recurrent major depressive disorder.  It was noted that it 
was likely that his mental health problems had been 
exacerbated by his medical problems.  However, a VA 
psychiatric examination in July 1997 failed to elicit 
findings which would warrant an Axis I diagnosis.

In a supplemental statement of the case dated in November 
1999, the Chief of Health Administration of the Lincoln VAMC 
informed the veteran that the records in this case were 
forwarded to the Chief of Staff who reviewed the records and 
offered his clinical opinion that a VA facility was available 
to the veteran at the time of his transfer to the Saint 
Joseph Hospital in March 1992 and that the heart condition 
for which the veteran was treated at Saint Joseph Hospital 
was not aggravating the service-connected psychiatric 
disorder.  A copy of a memorandum dated in November 1999 from 
the Chief of Health Administration is of record and contains 
annotations reportedly made by the Chief of Staff.

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim which is plausible.  The Board is satisfied that all 
relevant facts have been properly developed.  There is no 
indication that there are additional records that have not 
been obtained which would be pertinent to the veteran's 
claim.  Thus, no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board finds that the veteran is not entitled to payment 
or reimbursement for unauthorized medical expenses incurred 
at Saint Joseph Hospital from March 30, 1992, to April 21, 
1992.  As reported earlier, in order to be eligible for 
payment or reimbursement for medical services which were not 
previously authorized, the first requirement is that the 
treatment rendered must have been for either a service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or for any disability of a veteran who 
has a total disability, permanent in nature, resulting from a 
service-connected disability.  The second requirement is that 
a medical emergency existed at the time of the treatment.  
The third requirement is that no VA or other Federal facility 
was feasibly available.  The Board emphasizes that if any one 
of these criteria are not met, VA is precluded from paying 
unauthorized medical expenses incurred at a private facility.  
Hayes, 6 Vet. App. at 69.

Applying the criteria set forth above to the facts in this 
case, the Board concludes that the first of the three 
aforementioned criteria has not been met.  In other words, 
the pertinent evidence does not show that the treatment the 
veteran received at Saint Joseph Hospital from March 30, 
1992, to April 21, 1992, was for an adjudicated service-
connected disability or a nonservice-connected disability 
which was associated with and aggravating a service-connected 
disability.  Moreover, the pertinent evidence does not show 
that he had a total disability resulting from service-
connected disability at the time of this treatment.  The 
veteran was not service-connected for the heart disease for 
which he was treated at Saint Joseph Hospital.  In addition, 
the evidence of record at that time is totally devoid or any 
report or clinical finding that his heart condition was 
associated with or aggravating any of his service-connected 
disabilities.  The Board is aware that almost 5 years later, 
in June 1997, a private psychiatric examination report 
includes a notation that the veteran's mental health problems 
had been exacerbated by his medical problems.  However, a VA 
psychiatric examination the following month failed to elicit 
findings which warranted an Axis I diagnosis.  The Board has 
carefully reviewed pertinent evidence contained in the claims 
folders (7 volumes) and the medical administrative folder, 
and was unable to identify any evidence which would tend to 
suggest that the veteran's heart disorder was aggravating his 
service-connected psychiatric disorder.  The November 1999 
supplemental statement of the case and memorandum reflect 
that a physician reviewed the records in this case and 
offered his clinical opinion that the veteran's heart 
condition was not aggravating the service-connected 
psychiatric disorder.  Accordingly, the preponderance of the 
evidence is against a finding that the veteran's heart 
condition was associated with or aggravating his service-
connected psychiatric disorder during the relevant period.  
Finally, it is observed that the veteran did not have a 
service-connected disability which was rated as totally 
disabling at the time of his medical treatment at Saint 
Joseph Hospital.  Rather, the combined rating for all his 
service-connected disabilities was 60 percent at that time.  
Therefore, in view of the foregoing, the veteran's claim for 
reimbursement of unauthorized medical expenses must fail for 
lack of satisfaction of the initial requirement.

Thus, even if the remaining criteria have been met (i.e., 
that the treatment in question was rendered in a medical 
emergency and that no VA or other federal facilities were 
available for treatment), the veteran's claim must fail for 
lack of satisfaction of the initial requirement.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
incurred during the period of private hospitalization from 
March 30, 1992, to April 21, 1992, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

